

115 HR 426 IH: Protecting Lives Using Surplus Equipment Act of 2017
U.S. House of Representatives
2017-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 426IN THE HOUSE OF REPRESENTATIVESJanuary 10, 2017Mr. Ratcliffe (for himself, Mr. Olson, Mr. Hensarling, Mr. Brady of Texas, Mr. Barletta, Mr. Cramer, Mr. Johnson of Ohio, Mr. Huizenga, Mr. Meehan, Mr. Byrne, and Mr. Moolenaar) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit any regulation, rule, guidance, recommendation, or policy issued after May 15, 2015,
			 that limits the sale or donation of excess property of the Federal
			 Government to State and local agencies for law enforcement activities, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Protecting Lives Using Surplus Equipment Act of 2017. 2.General prohibitionNo regulation, rule, guidance, recommendation, or policy issued after May 15, 2015, that limits the sale or donation of excess property of the Federal Government, including excess property of the Department of Defense, to State and local agencies for law enforcement activities (whether pursuant to section 2576a of title 10, United States Code, or any other provision of law, or as a condition on the use of Federal funds) shall have any force or effect unless enacted into law by Congress.
 3.Limitation on Federal fundsNo agency or instrumentality of the Federal Government may use any Federal funds, fees, or resources to implement such regulation, rule, guidance, recommendation, or policy.
 4.Return or reissue of equipment recalled or seizedAny property recalled or seized on or after May 15, 2015, pursuant to a regulation, rule, guidance, recommendation, or policy described in section 1 shall be returned, replaced, or reissued to the State or local agency from which it was recalled or seized, at no cost to such agency, as soon as practicable after the date of the enactment of this Act.
		